DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

RESPONSE TO AMENDMENT
	Claim rejections based on prior art

	Applicant's arguments filed 02/15/2022 with respect to claims 21-40 have been fully considered and are persuasive; therefore, a new non-final office action is being issued.

REJECTIONS BASED ON PRIOR ART
	
Claim Rejections - 35 USC § 103
1.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21, 23-25, 27, 28 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zacharias et al. (US pub. 2017/0279934), hereinafter, “Zacharias”, in view of Lee et al. (US pub. 2011/0128908), hereinafter, “Lee”.

3.         As per claim 21, Zacharias discloses a system, comprising: a processor (UE 510 of fig. 5; see paragraph 0035) comprising first input/output logic 
    PNG
    media_image1.png
    407
    733
    media_image1.png
    Greyscale
; a co-processor (C-SGN 530, as discloses in paragraph 0061) comprising second input/output logic; and a shared interface coupled to the processor via the first input/output logic and to the co-processor via the second input/output logic (see fig. 5), wherein the processor compresses a data packet and transmits a compressed data packet to the co-processor at least in part by: compressing, in the first input/output logic, a first portion of the data packet to produce the compressed data packet wherein the first portion of the data packet comprises a header portion of the data packet [see paragraph 0058, which discloses “the transmitting and receiving devices can use the default prefill buffer to compress and decompress the header of transmitted packets, while leaving the payload of a transmitted packet uncompressed”, paragraph 0061, which discloses “as discussed above, the uplink data compressor may compress uplink data by using the contents of one or more prefill buffers to replace commonly transmitted strings with identifiers in the prefill buffers, which may reduce the size of a message transmitted from a transmitting device (e.g., UE 510 illustrated in FIG. 5) to a receiving device (e.g., C-SGN 530 illustrated in FIG. 5). At the transmitting device (e.g., UE 510 illustrated in FIG. 5), data compression may be performed on a packet before the packet is encapsulated in an NAS PDU and transmitted to another device” and paragraph 0062, which discloses “FIG. 6 illustrates a compressed data packet 600, according to an embodiment. As illustrated, the packet includes a header 602, pointer metadata 604, and uncompressed data bytes 606”], and wherein compressing the header portion of the data packet reduces a length of the header portion of the data packet from an uncompressed length before compression (see paragraph 0061); appending, using the first input/output logic, the compressed portion of the data packet to a second portion of the data packet to form the compressed data packet, wherein the second portion of the data packet is uncompressed and is complementary to the first portion of the data packet (see paragraphs 0058, 0061 and 0062); and transmitting, from the first input/output logic to the second input/output logic, the compressed data packet over the shared interface (see fig. 5).
but fails to specifically disclose wherein the reduction in length reduces a first bandwidth used to transmit the compressed data packet across the shared interface from the processor to the co-processor relative to a second bandwidth using the uncompressed length.
Lee discloses wherein the reduction in length reduces a first bandwidth used to transmit the compressed data packet across the shared interface from the processor to the co-processor relative to a second bandwidth using the uncompressed length (see abstract, which discloses “the multiple headers can be compressed at a transmitter and decompressed at a receiver to save bandwidth over a radio interface” and paragraphs 0045 and 0066 of Lee).
	Cherian et al. (US pub. 2015/0381494) and Lee et al. (US pub. 2011/0128908) are analogous art because they are from the same field of compressing a header of a packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of compressing packet in a wireless communication system, as taught by Zacharias, and a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a plurality of compressed headers each corresponding to a header in the portion of the plurality of headers, as taught by Lee, for the benefit of saving radio resources by reducing packet overhead created by the header.

4.         As per claim 23, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the shared interface comprises a second bandwidth that supports traffic of uncompressed data packets between, at most, one software process and the co-processor, and wherein the compression and transmission of data packets provides the first bandwidth between the processor and the co-processor that supports more than one software process (see abstract and paragraphs 0045 and 0066 of Lee).

5.         As per claim 24, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the first portion of the data packet consists of the header portion of the data packet and the second portion of the data packet consists of a payload portion of the data packet (see paragraph 0058 of Zacharias).

6.         As per claim 25, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein compressing the header portion of the data packet comprises determining the compressed portion of the compressed data packet based on the header portion and a first translation table of the first input/output logic (see paragraphs 0061 and 0076 of Zacharias).

7.         As per claim 27, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein compressing the first portion of the data packet comprises utilizing a compression algorithm in the first input/output logic (see paragraphs 0061 and 0062 of Zacharias).

8.         As per claim 28, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the co-processor comprises a hardware accelerator (see fig. 1 of Zacharias).

9.         As per claim 31, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], wherein the co-processor compresses a second data packet and transmits a second interface data packet to the processor at least in part by: compressing, using the second input/output logic, a third portion of the second data packet to produce a second compressed portion of the second interface data packet; appending, using the second input/output logic, the second compressed portion of the second interface data packet to a fourth portion of the data packet to form the second interface data packet, wherein the fourth portion of the second data packet is uncompressed and is complementary to the third portion of the second data packet; and transmitting, from the first input/output logic to the second input/output logic, the second interface data packet (see paragraphs 0058, 0061 and 0062 of Zacharias).

10.	Claims 22, 26, 29, 30, 32-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zacharias et al. (US pub. 2017/0279934), hereinafter, “Zacharias”, in view of Lee et al. (US pub. 2011/0128908), hereinafter, “Lee” and further in view of Cherian et al. (US pub. 2015/0381494), hereinafter, “Cherian”.

11.         As per claims 22 and 34, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], but fail to specifically discloses wherein the processor comprises a plurality of virtual machines, each virtual machine configured to access the shared interface via the first input/output logic.
Cherian discloses wherein the processor comprises a plurality of virtual machines, each virtual machine configured to access the shared interface via the first input/output logic (similarly to Zacharias’ UE 510 encapsulating/compressing a packet and transmitting it, as discloses in paragraph 0061 of Zacharias, see a first host machine 105 comprising a plurality of virtual machines to encapsulate a packet and transmitting the encapsulated packet to a connected second host machine via an interface).
Zacharias et al. (US pub. 2017/0279934), Lee et al. (US pub. 2011/0128908) and Cherian et al. (US pub. 2015/0381494) are analogous art because they are from the same field of transmitting an encapsulated packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of compressing packet in a wireless communication system, as taught by Zacharias, a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a plurality of compressed headers each corresponding to a header in the portion of the plurality of headers, as taught by Lee, and  a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian for the benefit of allowing a PCIe device to appear as multiple separate physical PCIe devices, in an I/O virtualization technology.

12.         As per claim 26, the combination of Zacharias and Lee discloses “The system of claim 25” [See rejection to claim 25 above], including wherein the co-processor receives the compressed data packet at least in part by: receiving, using the second input/output logic, the compressed data packet; and decompressing, using the second input/output logic (see paragraphs 0061 and 0076 of Zacharias).
but fail to specifically discloses compressed portion of the compressed data packet based on a second translation table of the second input/output logic, wherein the second translation table is associated with the first translation table of the first input/output logic.
Cherian discloses compressed portion of the compressed data packet based on a second translation table of the second input/output logic, wherein the second translation table is associated with the first translation table of the first input/output logic (similarly to Zacharias’ UE 510 encapsulating/compressing a packet and transmitting it, as discloses in paragraph 0061 of Zacharias, see a first host machine 105 of Cherian comprising a first mapping table of a first NIC 150 and second mapping table of a second NIC 150 in a second host machine 105; see paragraphs 0104, 0109 and 0124).
Zacharias et al. (US pub. 2017/0279934), Lee et al. (US pub. 2011/0128908) and Cherian et al. (US pub. 2015/0381494) are analogous art because they are from the same field of transmitting an encapsulated packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of compressing packet in a wireless communication system, as taught by Zacharias, a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a plurality of compressed headers each corresponding to a header in the portion of the plurality of headers, as taught by Lee, and  a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian for the benefit of allowing a PCIe device to appear as multiple separate physical PCIe devices, in an I/O virtualization technology.

13.         As per claims 29 and 37, the combination of Zacharias and Lee discloses “The system of claim 21” [See rejection to claim 21 above], but fail to specifically discloses wherein the shared interface comprises a Peripheral Component Interconnect Express (PCIe) interface, an advanced microcontroller bus architecture (AMBA) interface, or both.
Cherian discloses wherein the shared interface comprises a Peripheral Component Interconnect Express (PCIe) interface, an advanced microcontroller bus architecture (AMBA) interface, or both (see paragraph 0093).
Zacharias et al. (US pub. 2017/0279934), Lee et al. (US pub. 2011/0128908) and Cherian et al. (US pub. 2015/0381494) are analogous art because they are from the same field of transmitting an encapsulated packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of compressing packet in a wireless communication system, as taught by Zacharias, a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a plurality of compressed headers each corresponding to a header in the portion of the plurality of headers, as taught by Lee, and  a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian for the benefit of allowing a PCIe device to appear as multiple separate physical PCIe devices, in an I/O virtualization technology.

14.         As per claim 30, the combination of Zacharias, Lee and Cherian discloses “The system of claim 29” [See rejection to claim 29 above], wherein the first input/output logic and the second input/output logic comprises protocol circuitry comprising instructions associated with a PCIe protocol, an AMBA protocol, or both (see paragraph 0091 of Cherian).

15.         As per claim 32, Zacharias discloses a system, comprising: a processor (UE 510 of fig. 5; see paragraph 0035); a co-processor (C-SGN 530, as discloses in paragraph 0061); and a shared interface coupled to the processor and to the co-processor (see fig. 5), wherein the shared interface carries compressed data packets between the processor and the co-processor over the shared interface, wherein each compressed data packet consists of a compressed header portion and an uncompressed payload portion [see paragraph 0058, which discloses “the transmitting and receiving devices can use the default prefill buffer to compress and decompress the header of transmitted packets, while leaving the payload of a transmitted packet uncompressed”, paragraph 0061, which discloses “as discussed above, the uplink data compressor may compress uplink data by using the contents of one or more prefill buffers to replace commonly transmitted strings with identifiers in the prefill buffers, which may reduce the size of a message transmitted from a transmitting device (e.g., UE 510 illustrated in FIG. 5) to a receiving device (e.g., C-SGN 530 illustrated in FIG. 5). At the transmitting device (e.g., UE 510 illustrated in FIG. 5), data compression may be performed on a packet before the packet is encapsulated in an NAS PDU and transmitted to another device” and paragraph 0062, which discloses “FIG. 6 illustrates a compressed data packet 600, according to an embodiment. As illustrated, the packet includes a header 602, pointer metadata 604, and uncompressed data bytes 606”], and wherein the compressed header portion of each compressed data packet reduces a length of each compressed data packet from an uncompressed length before compression (see paragraph 0061).
But fails to specifically disclose a first translation table; a second translation table associated with the first translation table; wherein the compressed header portion was encoded by the first translation table in the processor or the second translation table in the co-processor; and wherein the reduction in length corresponds to a reduced bandwidth used to transmit each compressed data packet across the shared interface relative to a bandwidth using the uncompressed length.
Lee discloses wherein the reduction in length corresponds to a reduced bandwidth used to transmit each compressed data packet across the shared interface relative to a bandwidth using the uncompressed length (see abstract, which discloses “the multiple headers can be compressed at a transmitter and decompressed at a receiver to save bandwidth over a radio interface” and paragraphs 0045 and 0066 of Lee).
Cherian discloses a first translation table; a second translation table associated with the first translation table (similarly to Zacharias’ UE 510 encapsulating/compressing a packet and transmitting it, as discloses in paragraph 0061 of Zacharias, see a first host machine 105 of Cherian comprising a first mapping table of a first NIC 150 and second mapping table of a second NIC 150 in a second host machine 105; see paragraphs 0104, 0109 and 0124); wherein the compressed header portion was encoded by the first translation table in the processor or the second translation table in the co-processor (see paragraphs 0069, 0104 and 0109). 
Zacharias et al. (US pub. 2017/0279934), Cherian et al. (US pub. 2015/0381494) and Lee et al. (US pub. 2011/0128908) and are analogous art because they are from the same field of transmitting an encapsulated packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of compressing packet in a wireless communication system, as taught by Zacharias, a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian for the benefit of allowing a PCIe device to appear as multiple separate physical PCIe devices, in an I/O virtualization technology, a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a plurality of compressed headers each corresponding to a header in the portion of the plurality of headers, as taught by Lee, for the benefit of saving radio resources by reducing packet overhead created by the header.

16.         As per claim 33, the combination of Zacharias, Lee and Cherian discloses “The system of claim 32” [See rejection to claim 32 above], Cherian further discloses wherein the processor comprises an input/output logic (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042 of Cherian) coupled to the shared interface, wherein the input/output logic comprises the first translation table (see paragraphs 0104 and 0124).

17.         As per claim 35, the combination of Zacharias, Lee and Cherian discloses “The system of claim 32” [See rejection to claim 32 above], Cherian further discloses wherein the co-processor comprises a user logic that comprises the second translation table (see paragraphs 0104 and 0124 and fig. 1).

18.         As per claim 36, the combination of Zacharias, Lee and Cherian discloses “The system of claim 32” [See rejection to claim 32 above], Zacharias further discloses wherein the co-processor comprises a hardware accelerator (see fig. 1).

19.	Claims 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Cherian et al. (US pub. 2015/0381494), hereinafter, “Cherian”, in view of Zacharias et al. (US pub. 2017/0279934), hereinafter, “Zacharias”, and further in view of Lee et al. (US pub. 2011/0128908), hereinafter, “Lee”.

20.         As per claim 38, Cherian discloses a system, comprising: a processor (a first host machine 105 of fig. 1, as discloses in paragraph 0034) comprising compression logic (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042) and running a plurality of virtual machines (VMs 110), wherein at least one virtual machine comprises a first software process (see paragraph 0038); a co-processor (a second host machine 105 of fig. 1, as discloses in paragraph 0034) comprising a hardware accelerator for the first software process (see paragraph 0035); and a Peripheral Component Interconnect Express (PCIe) interface (PCIe connection between the host machines; see paragraphs 0069 and 0093), wherein the at least one virtual machine transmit data packets associated with the first software process (see paragraphs 0007, 0043 and 0044) at least in part by: generating, in the at least one virtual machine, a PCIe packet associated with the first software process, wherein the PCIe packet consists of a PCIe header and a PCIe payload (see paragraph 0044);
but fails to specifically disclose compressing, in the compression logic of the processor, the header of the packet, to generate a compressed header, wherein compressing the header of the packet reduces a length of the header of the packet from an uncompressed length before compression, and wherein the reduction in length reduces a bandwidth used to transmit the packet across the interface relative to a bandwidth using the uncompressed length; generate, in the compression logic of the processor, a compressed packet that consists of the compressed header and the payload; and transmitting the compressed packet to the co-processor from the processor over the interface.
Zacharias discloses compressing, in the compression logic of the processor (UE 510 of fig. 5; see paragraph 0035), the header of the packet, to generate a compressed header [see paragraph 0058, which discloses “the transmitting and receiving devices can use the default prefill buffer to compress and decompress the header of transmitted packets, while leaving the payload of a transmitted packet uncompressed”, paragraph 0061, which discloses “as discussed above, the uplink data compressor may compress uplink data by using the contents of one or more prefill buffers to replace commonly transmitted strings with identifiers in the prefill buffers, which may reduce the size of a message transmitted from a transmitting device (e.g., UE 510 illustrated in FIG. 5) to a receiving device (e.g., C-SGN 530 illustrated in FIG. 5). At the transmitting device (e.g., UE 510 illustrated in FIG. 5), data compression may be performed on a packet before the packet is encapsulated in an NAS PDU and transmitted to another device” and paragraph 0062, which discloses “FIG. 6 illustrates a compressed data packet 600, according to an embodiment. As illustrated, the packet includes a header 602, pointer metadata 604, and uncompressed data bytes 606”], wherein compressing the header of the packet reduces a length of the header of the packet from an uncompressed length before compression (see paragraph 0061); generate, in the compression logic of the processor, a compressed packet that consists of the compressed header and the payload (see paragraphs 0058, 0061 and 0062); and transmitting the compressed packet to the co-processor (C-SGN 530, as discloses in paragraph 0061) from the processor over the interface (see fig. 5).
Lee discloses wherein the reduction in length reduces a bandwidth used to transmit the packet across the interface relative to a bandwidth using the uncompressed length (see abstract, which discloses “the multiple headers can be compressed at a transmitter and decompressed at a receiver to save bandwidth over a radio interface” and paragraphs 0045 and 0066 of Lee).
Cherian et al. (US pub. 2015/0381494), Zacharias et al. (US pub. 2017/0279934) and Lee et al. (US pub. 2011/0128908) and are analogous art because they are from the same field of transmitting an encapsulated packet.
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine a method of encapsulating packet for transmission over an overlay network by using a mapping table, as taught by Cherian, with a method of compressing packet in a wireless communication system, as taught by Zacharias, for the benefit of a wireless multiple-access communication system to simultaneously support communication for multiple wireless terminals, and a method of receiving a packet including a plurality of headers and compressing a portion of the plurality of headers at least in part by recursively using a compression context to create a plurality of compressed headers each corresponding to a header in the portion of the plurality of headers, as taught by Lee, for the benefit of saving radio resources by reducing packet overhead created by the header.

21.         As per claim 39, the combination of Cherian, Zacharias and Lee discloses “The system of claim 38” [See rejection to claim 38 above], wherein the compression logic comprises a compression translation table for compression of the PCIe header (see paragraphs 0104 and 0124 of Cherian and paragraph 0061 of Zacharias).

22.         As per claim 40, the combination of Cherian, Zacharias and Lee discloses “The system of claim 39” [See rejection to claim 39 above], wherein the co-processor comprises decompression logic comprising a decompression translation table for decompression of the PCIe header, wherein the decompression translation table is associated with the compression translation table (see paragraphs 0104 and 0124 of Cherian and paragraphs 0061 and 0062 of Zacharias).
	

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

	The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


 a (1) CLAIMS REJECTED IN THE APPLICATION 

	Per the instant office action, claims 21-40 have received a first action on the merits and are subject of a first action non-final.

 
b. DIRECTION OF FUTURE CORRESPONDENCES

	Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 


IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181